Exhibit 10.9

PERFORMANCE-BASED RSU AWARD NOTICE

to [Name]

Pursuant to the United Continental Holdings, Inc.

Performance-Based RSU Program

Relative Pre-tax Margin

(Cash-Settled)

Performance Period January 1, 20[    ] to December 31, 20[    ]

1. The Program. This document constitutes your formal Award Notice with respect
to an Award of RSUs as a Participant under the United Continental Holdings, Inc.
Performance-Based RSU Program (as amended from time to time, the “Program”)
adopted under the United Continental Holdings, Inc. 2017 Incentive Compensation
Plan (as amended from time to time, the “ICP”). This Award Notice evidences your
receipt of an award of RSUs under the Program with respect to the performance
period commencing on January 1, 20[    ] and ending on December 31, 20[__] (the
“Performance Period”) and with respect to Performance Goals based on the
Company’s achievement of relative pre-tax margin performance. This Award is
subject to the terms of the Program and the ICP. The effective date of your
commencement in the Program with respect to this Award is
[                    ].

2. Number of RSUs; Performance Measure and Performance Goals. The Committee has
established certain Performance Goals for RSUs under the Program. The Committee
has established the following terms and Performance Goals with respect to your
Award:

(a) RSUs. The number of RSUs subject to this Award as of the effective date of
grant is              (stretch level).

(b) Performance Measure and Performance Goal. Achievement of the Performance
Goal for the Performance Period means that the Pre-tax Margin achieved by the
Company with respect to the Performance Period equals or exceeds the Entry Level
for the Performance Period. The Entry Level, Target Level, and Stretch Level are
as follows:

 

  i. Entry Level Pre-tax Margin generally means [(A)] the percentage determined
by dividing the cumulative Pre-tax Income of all companies in the Industry Group
(currently [                        ]) for the Performance Period by all such
companies’ cumulative revenues over such period [(B) minus the percentage
determined by dividing the cumulative Pre-tax Income of the Industry Group for
calendar year [            ] by the cumulative revenues of the Industry Group
for such year (as more specifically defined in the Program, the “Industry
Pre-Tax Margin”) [[plus][minus] [            ] Basis Points)]1;

 

  ii. Target Level Pre-tax Margin is equal to Industry Pre-tax Margin plus
[            ] Basis Points; and

 

  iii. Stretch Level Pre-tax Margin is equal to Industry Pre-tax Margin plus
[            ] Basis Points.

 

1  Insert clause (B) if the Committee establishes the Pre-tax Margin goals for
the Performance Period with reference to relative change versus the Industry
Group.



--------------------------------------------------------------------------------

If a Change of Control occurs during the Performance Period, then the Company’s
Pre-tax Margin for the Performance Period will be deemed to equal Target Level
Pre-tax Margin.

(c) [Overall Performance Goal. Notwithstanding any other provision of the
Program or this Award (except in the case of a Change of Control), in order for
the restrictions on the RSUs to lapse, the Company must achieve as a Performance
Goal not less than [$                of [                ] during the period
beginning                 and ending                 , as determined by the
Committee based on the Company’s [            ] financial statements].]2

3. Payout upon Achievement of Goal.

(a) Payment Amount. If the Pre-tax Margin for the Performance Period equals or
exceeds the Entry Level Pre-tax Margin for the Performance Period and you have
remained continuously employed by the Company or a Subsidiary through the end of
the Performance Period, then the Payment Amount with respect to this Award will
be an amount equal to (i) the number of RSUs subject to your Award for the
Performance Period, multiplied by (ii) your Vested Percentage for the
Performance Period, multiplied by (iii) the Fair Market Value of the Company
Stock as of the Payment Computation Date for the Performance Period (which is
generally the last day of the Performance Period, subject to limited
exceptions). [Notwithstanding the foregoing, in no event will the payment under
the Program with respect to an RSU subject to this Award exceed an amount equal
to $        (the “Maximum Payment Amount”), which amount is subject to
adjustment as provided in the Program.]3

(b) Vested Percentage. Your Vested Percentage with respect to the Performance
Period will be determined in accordance with the following table (straight line
interpolation will be used between levels):

 

Level of Pre-tax Margin Achieved

  

Vested Percentage

Entry        % (Entry Level RSU Percentage) Target        % (Target Level RSU
Percentage) Stretch (or higher)        % (Stretch Level RSU Percentage)

4. Continuous Employment Required. Receipt of a Payment Amount is conditioned on
your continuous employment with the Company or its Subsidiaries through the last
day of the Performance Period (with limited exceptions, as described in the
Program).

5. Pro-Rated Payment. Your Payment Amount may be prorated as provided in the
Program under certain circumstances.

6. Negative Discretion. In general, and subject to limited exceptions (as
described in the Program), the Committee will have the right to reduce or
eliminate the Payment Amount that would otherwise be payable for the Performance
Period in accordance with Section 3(b) of this

 

2  [This provision to be included if the Committee establishes an additional
performance goal for the Award.]

3 

[The Maximum Payment Amount will be included if established by the Committee in
accordance with the terms of the Program at the time the Award is granted.]



--------------------------------------------------------------------------------

Award Notice if the Committee determines in its discretion that such reduction
or elimination is appropriate and in the best interest of the Company based on
the Company’s unrestricted cash, cash equivalents, and short term investments
and cash readily accessible under the Company’s unused lines of credit as of the
end of the Performance Period; provided, however, that any such reduction or
elimination shall apply in a uniform and nondiscriminatory manner to all
Participants who are otherwise entitled to receive a Payment Amount with respect
to the Performance Period.

7. Program and ICP Control. Capitalized terms used in this Award Notice are
defined in the Program. The Program and the ICP are hereby incorporated into
this Award Notice by reference. All statements in this Award Notice are
qualified in their entirety by reference to the Program and the ICP. If you have
any questions, please contact                     , or if you wish to obtain a
copy of the Program or the ICP, please contact                     .